DEFINITIONS AND GENERAL PROVISIONS A public body, as defined in 25 Ohio St. 304 [25-304] (1977), cannot, under 25 Ohio St. 307 [25-307] (1977), go into executive session for the purpose of discussing the individual salary of an officer or employee. A public body can go into executive session under 25 Ohio St. 307 [25-307] (1977), for the purpose of discussing the employment, hiring, appointment, promotion, demotion, disciplining or resignation of any individual salaried public officer or employee.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Can a board or commission go into executive session for the purpose of discussing individual employee or officer's salaries and/or merit increases on individual salaries? Your question is answered by a reading of 25 Ohio St. 307 [25-307] (1977), which in pertinent part provides as follows: "No public body shall hold executive sessions unless otherwise specifically provided for herein.  "Executive sessions of public bodies will be permitted only for the purpose of discussing the employment, hiring, appointment, promotion, demotion, disciplining or resignation of any individual salaried public officer or employee; . . ." In view of the foregoing statutory provision, it is clear that a public body cannot go into executive session to discuss the individual salary of an officer or employee. With regard to a merit increase of an individual's salary, it would appear that a public body can, under the foregoing statutory provision, go into executive session to discuss the promotion of an officer or employee. Thus, if a merit increase in salary is connected with a promotion, it would appear to be the proper subject of an executive session under 25 Ohio St. 307 [25-307].  It is, therefore, the opinion of the Attorney General that your question be answered as follows: A public body, as defined in 25 Ohio St. 304 [25-304] (1977) cannot, under 25 Ohio St. 307 [25-307] (1977), go into executive session for the purpose of discussing the individual salary of an officer or employee. A public body can go into executive session under 25 Ohio St. 307 [25-307] (1977), for the purpose of discussing the employment, hiring, appointment, promotion, demotion, disciplining or resignation of any individual salaried public officer or employee.  (GERALD E. WEIS) (ksg) ** SEE: OPINION 96-040 (1996) (THIS OPINION WITHDRAWS THIS ONE) **Disposition: SEE: 819 P.2d 943 — STATUTE HELD TO BE UNCONSTITUTIONAL — OVERBROAD